UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DIBELLA ENTERTAINMENT, INC.,

Plaintiff,
21-cv-2709 (JGK)
- against ~
ORDER

 

O’ SHAQUIE FOSTER,

Defendant.

 

JOHN G. KOELTL, District Judge:
The hearing on the preliminary injunction is adjourned to
Tuesday, July 13, 2021 at 11:00 am. The Court believes that the

preliminary injunction can be decided without an evidentiary

 

hearing based on the submissions of the parties. If the parties

believe that an evidentiary hearing is necessary, the parties

 

should specify the witnesses to be called and the proposed
testimony by the witnesses.

As to the disputes between the parties as to discovery, the
Court will refer the case to the Magistrate Judge for general
pre-trial supervision.

SO ORDERED.

Dated: New York, New York Z Lhe
July 2, 2021 Lp

“John G. Koeltl
United States District Judge

 

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: 0 7102 lo2/202\.

 

 

 

 
